TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00316-CV


Debbie Desmond; Dennis Davis, Individually and d/b/a Aqua Tech Marine;
and Aqua Tech Marine Industries, Inc., Appellants

v.


Wanda Mabry, Roy Mabry, Marquette Mabry, and

Mary Sue Wheeler, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN203092, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	On December 17, 2004, this Court notified appellants that their brief was overdue and
instructed appellants to respond to our notice in ten days or face dismissal for want of prosecution. 
See Tex. R. App. P. 38.8(a)(1).  To date, appellants have not filed a brief or responded in any way
to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R.
App. P. 42.3(b), (c).

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed:   January 28, 2005